Citation Nr: 0315983	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  02-02 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from October 1961 to August 
1962.  He also had service in the U.S. Army Reserve.

A 1962 RO rating decision denied service connection for 
residuals of a back injury.  The veteran was notified of the 
decision in October 1962 and he did not appeal.

In a May 1998 RO rating decision, it was determined that new 
and material evidence had not been submitted to reopen the 
claim for service connection for a back disorder.  The 
veteran was notified of this determination in May 1998 and he 
did not appeal.

In 2000, the veteran submitted an application to reopen the 
claim for service connection for a back disorder.  This 
appeal came to the Board of Veterans' Appeals (Board) from 
May 2001 and later RO rating decisions that determined new 
and material evidence had been received to reopen the claim 
and then denied service connection for a back disorder on a 
de novo review of the evidence.  In an August 2002 decision, 
the Board determined that new and material evidence had been 
received to reopen the claim for service connection for a 
back disorder and denied service connection for such a 
disorder.  The veteran appealed the August 2002 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).

In a March 2003 order, the Court granted a January 2003 
motion from the counsel for the VA Secretary to vacate the 
August 2002 Board decision, denying service connection for a 
back disorder, and remanded the case for readjudication and 
compliance with the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126 (West 2002) that redefined 
VA's duty to assist the veteran in the development of a 
claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2002).  Thereafter, the case was 
returned to the Board.

In a June 2003 letter, the Board notified the veteran of his 
right to submit additional argument and/or evidence.  A June 
2003 written argument was received from the veteran's 
representative.


REMAND

Copies of the motion from the counsel for the VA Secretary 
dated in January 2003, the March 2003 Court order, and the 
June 2003 written argument of the representative have been 
placed in the veteran's claims folder.  After review of the 
record and Court instructions, it is the judgment of the 
Board that additional action by the RO is required for the 
reasons noted below.

The Board's regulation, 38 C.F.R. § 19.9(a)(2) (2002), 
authorizing development of evidence or cure of procedural 
defect by issuance of VCAA letters was invalidated by 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).  In light of this decision, 
the Board may no longer issue a development letter to comply 
with the provisions of the VCAA.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the veteran is 
notified of the evidence he needs to 
submit to substantiate his claim for 
service connection for a back disorder 
and of the evidence VA will try to 
obtain.

2.  After the above action, the RO should 
review the claim for service connection 
for a back disorder.  If action remains 
adverse to the veteran, an appropriate 
supplemental statement of the case should 
be sent to him and his representative.  
They should be afforded the opportunity 
to respond to the supplemental statement 
of the case before the file is returned 
to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




